Citation Nr: 0826181	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
condition.

2.	Entitlement to service connection for a bilateral leg 
condition.

3.	Entitlement to service connection for a bilateral 
shoulder condition.

4.	Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  He received the Korean Service Medal with 
three bronze campaign stars and the United Nations Service 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied service connection 
for a leg condition, knee condition, shoulder condition, and 
diabetes. 

In June 2008, the veteran testified before the Board at a 
video hearing.  A transcript of that hearing has been 
associated with the claims folder. 

In the June 2008 hearing, the veteran added a claim for total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) and stated that he 
had an arthritis condition related to his current 
disabilities.  The issues of entitlement to service 
connection for an arthritis condition and eligibility for 
TDIU have not been adjudicated and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.	The veteran's current bilateral knee disability was 
first demonstrated many years after service and has not 
been shown to have had its onset during service or to be 
in any way causally related to service.

2.	A current bilateral leg condition has not been 
demonstrated.

3.	The veteran's current shoulder disability was first 
demonstrated many years after service and has not been 
shown to have had its onset during service or to be in any 
way causally related to service.

4.	The veteran is not shown to have been exposed to Agent 
Orange or other herbicides in service.

5.	There is no evidence of current diabetes mellitus.


CONCLUSIONS OF LAW

1.	A knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2.	A leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.

3.	A shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

4.	Diabetes mellitus was neither incurred in, nor 
aggravated by, military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, letters issued by the RO in 
December 2004 and March and August 2006 complied with the 
previous requirement and contained a notation that the 
veteran should send VA any information in his possession that 
pertained to his claims.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

In the letters, the Agency of Original Jurisdiction (AOJ) 
informed the veteran of the medical and other evidence needed 
to substantiate his claims for service connection, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran to send VA any evidence or information that 
pertained to his claims.  

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet.App. 473 (2006).

The appellant's status as a veteran has been substantiated.  
Both the 2004 letter and 2006 letters provided notice as to 
the second and third Dingess elements.  However, the veteran 
did not receive notice about the evidence needed to establish 
a rating or notice regarding an effective date until the 
March 2006 letter.  VCAA notice should be provided prior to 
the initial adjudication of the claims.  Pelegrini II.  The 
timing deficiency in the March 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
January 2007.

Further, since the claims are being denied, no rating is 
being given and no effective date is being set.  The veteran 
is, therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet.App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet.App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded an examination as to his 
service connection claims.  There is, however, no competent 
and credible evidence that the veteran's claimed current knee 
condition, leg condition, shoulder condition, or diabetes 
mellitus may be related to service.  Specifically, there is 
no medical evidence supporting a leg disability or diabetes 
mellitus and there is no competent evidence linking the 
veteran's current knee disability or current shoulder 
condition to his service.  While the veteran has made recent 
statements suggesting a continuity of symptomatology, these 
are not consistent with the contemporaneous record and are 
not deemed credible.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In October 2002, the veteran presented to the VA Medical 
Center (VAMC) at Fayetteville, North Carolina with complaints 
of a sore left shoulder; the veteran noted that he had been 
hit in his shoulder approximately four weeks earlier.  The 
veteran presented with complaints of bilateral shoulder pain 
in February 2003. 

Records of treatment at the Fayetteville VAMC reflect that 
the veteran was diagnosed with osteoarthritis / degenerative 
joint disease (DJD) in April 2003.  The diagnosis of DJD is 
noted again in treatment notes from October 2003.  

Also in October 2003, the veteran was seen by a private 
physician for complaints of bilateral shoulder pain and 
bilateral knee pain.  The physician noted that the knee pain 
probably was caused by degenerative joint disease, but stated 
that a diagnosis could not be provided until an x-ray was 
performed.

In January 2004, the veteran was examined at the Fayetteville 
VAMC and received x-rays of his shoulders and left knee.  The 
examiner noted that the veteran had a history of left knee 
surgery in the 1980s.  The x-rays revealed narrowing of the 
medial meniscus in the knee with calcifications within the 
joint cartilages and narrowing of the postpatellar space.  
The examiner diagnosed the veteran with moderate degenerative 
joint changes in the left knee.  The shoulder x-ray resulted 
in a normal examination of both the right and left shoulder.

The diagnosis of DJD reappears in the veteran's treatment 
records from Fayetteville in March, July, August, and October 
of 2004.  

In February 2005, the diagnosis of DJD again appears in the 
veteran's treatment records.  One year later, in February 
2006, the veteran reported to the VAMC with complaints of 
left shoulder pain.  His DJD was again referenced in regard 
to pain that he reported experiencing in his right knee.

In April 2006, the veteran reported to the VAMC with 
complaints of pain in both of his knees upon standing.  The 
treatment records reflect that the veteran was receiving 
treatment for arthritis.

An April 2006 x-ray of the veteran's knees resulted in a 
diagnosis of bilateral, moderate to severe osteoarthritis.

The veteran presented again with complaints of knee pain in 
May 2006, stating that he had experienced knee pain since his 
active duty service.  The veteran was diagnosed with 
bilaterally arthritic knees.

Also in May 2006, the veteran presented to the VAMC with 
complaints of pain, over the preceding three years, in his 
right shoulder.  An x-ray was performed and the veteran was 
diagnosed with osteoarthritis in his right shoulder.

VAMC treatment records from January 2007 reflect that the 
veteran continued to receive treatment for arthritis.

In June 2008, the veteran testified before the Board at a 
video hearing.  He discussed the conditions of his service 
and the origin of his service connection claims.  The veteran 
also added a claim for a total disability evaluation and 
reported an arthritis condition affecting his legs, 
shoulders, arms, and hands.




I.	Entitlement to service connection for a 
bilateral knee condition.

Analysis

The record indisputably documents a current bilateral knee 
condition as x-rays have shown degenerative changes in the 
knees and arthritic/degenerative joint disease has been 
diagnosed.

However the veteran's service personnel and medical records 
are silent for any in-service injury to the veteran's knees.  
The veteran has not alleged that an in-service injury 
occurred.  

The veteran stated that he experienced knee pain since his 
active duty, but this report was made more than 50 years 
after his period of service.  The absence of any clinical 
evidence of the claimed disability for decades after service 
constitutes negative evidence against the claim.  Maxson v. 
Gober, supra.  

Further, as a lay person, the veteran is not competent to 
render a medical opinion that a current condition is related 
to an injury or disease in service.  Grottveit v. Brown, 
supra; Espiritu v. Derwinski, supra.

There is no competent opinion linking the current bilateral 
knee condition to service.  The preponderance of the evidence 
is, therefore, against the claim for entitlement to service 
connection.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
the current bilateral knee disability is related to his 
service, or that it became manifest within a year of his 
discharge from active service.  The first diagnosis of a knee 
condition was made in January 2004, almost 50 years after the 
veteran's discharge from active duty.

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b). 


II.	Entitlement to service connection for a 
bilateral leg condition.

Analysis

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis involving either of his 
legs. 

The veteran's current records of medical treatment are silent 
for diagnoses, treatments, or complaints of a leg condition.

Even if the veteran had current complaints of leg pain, there 
is no supporting objective pathology.  Further, pain in and 
of itself, without any underlying pathology, is not a 
disability for VA compensation purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"). 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Although the veteran asserts that he is entitled to service 
connection for this disability, there is no medical evidence 
of record that establishes he currently has a bilateral leg 
disability.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.

III.	Entitlement to service connection for a 
bilateral shoulder condition.

Analysis

The record indisputably documents a current right shoulder 
condition as an x-ray has shown degenerative changes and 
osteoarthritis was diagnosed in May 2006.  

There is no medical evidence of a left shoulder condition and 
the last x-ray of this shoulder, in 2004, indicated it was 
normal.  However, the veteran claims a bilateral shoulder 
disability.

Although there is contradictory evidence as to whether the 
veteran's shoulder condition is bilateral or exists only on 
the right side, and his condition has worsened since the 
filing of his claim, the remaining elements of service 
connection (an in-service injury and a relationship between 
such injury and the current disability) are not met.

There was no in-service injury to the shoulders.  The 
veteran's service personnel and medical records are silent 
for any in-service occurrence involving either of the 
veteran's shoulders.  Further, the veteran has not reported 
any related in-service event.  

There is no evidence linking the current shoulder disability 
to the veteran's military service.  The veteran has stated 
that he only experienced pain in his right shoulder since 
2003. 

The veteran's own testimony and the silent service records 
weigh the evidence against a finding of entitlement to 
service connection.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
the current shoulder disability is related to his service, or 
that it became manifest within a year of his discharge from 
active service.  The first diagnosis of a shoulder condition 
was made in May 2006, more than 50 years after the veteran's 
discharge from active duty.

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


IV.	Entitlement to service connection for diabetes 
mellitus.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Also during the Vietnam era, Agent Orange was used for a 
limited period of time in Korea. Specifically, according to 
information shared by the United States Department of Defense 
(DOD) with VA, Agent Orange was used along the demilitarized 
zone (DMZ) in Korea between April 1968 and July 1969.  DOD 
data also indicates that fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  Information received 
by VA from DOD does not indicate that herbicide was sprayed 
in the DMZ itself.  While the presumption of exposure to 
Agent Orange only applies veterans who served in Vietnam, a 
veteran's service in Korea and other areas outside of Vietnam 
in which DOD has confirmed the use of herbicide agents may be 
considered for purposes of establishing a claim for direct 
service connection.  The Board notes that the veteran did not 
serve in the Republic of Vietnam, but in Korea during the 
Korean War prior to the use of Agent Orange in Korea.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  
Note 2 that follows provides that for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The veteran claims entitlement to service connection for 
Diabetes Mellitus (type II diabetes).  

His service treatment records are negative for diagnoses, 
treatments or symptoms of diabetes mellitus.  Additionally, 
there is no evidence, nor has the veteran or his 
representative claimed, that he served in Vietnam or any 
other designated area when the service department has 
determined that herbicides were present.  Specifically, 
although his service personnel records reflect that he was 
stationed in Korea, the veteran was discharged in 1953.

As there is no evidence that the veteran was exposed to an 
herbicide agent, to include Agent Orange, during military 
service, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  
However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the veteran 
from establishing direct service connection.  Stefl v. 
Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994). 

To establish direct service connection for diabetes, the 
veteran must show that he currently has the disease and that 
it is related to his active service.

The veteran's current records of medical treatment are silent 
for diagnoses, treatments, or complaints of diabetes 
mellitus.  As there is no current diagnosis, the 
preponderance of the evidence is against the claim for 
entitlement to service connection. 

As noted above, service connection requires evidence of a 
current disability. Without competent evidence of diabetes 
mellitus, service connection must be denied.  38 C.F.R. § 
3.303; Brammer, 3 Vet. App. 223.  In the present case, there 
is no current competent medical evidence of diabetes 
mellitus.  The veteran has not introduced any competent 
medical evidence that he currently has diabetes mellitus. 

In sum, the only evidence of diabetes mellitus comes from the 
veteran's own assertions.  However, as a layperson, he is not 
qualified to render an opinion concerning questions of 
medical causation.  See Espiritu, supra.  Without a diagnosis 
of diabetes mellitus service connection cannot be granted.

	
ORDER

Entitlement to service connection for a bilateral knee 
condition is denied

Entitlement to service connection for a bilateral leg 
condition is denied.

Entitlement to service connection for a bilateral shoulder 
condition is denied.

Entitlement to service connection for diabetes mellitus is 
denied.




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


